701 S.E.2d 669 (2010)
STATE of North Carolina
v.
Wilbur William FOLSTON, Jr.
No. 317PA09.
Supreme Court of North Carolina.
August 26, 2010.
Katherine Jane Allen, Assistant Appellate Defender, for Wilbur William Folston.
Elizabeth F. Parsons, Assistant Attorney General, for State.

ORDER
The state's petition for writ of certiorari is allowed for the limited purpose of entering the following order:
For the reasons stated in Jones v. Keller, __ N.C. ___, ___ S.E.2d ___, 2010 WL 283126 (2010) (518PA09), we reverse the trial court's 27 April 2009 order granting defendant's motion for appropriate relief and remand to the trial court for further proceedings consistent with the Jones opinion.